Matter of Ossorguine (Intellitec Sec. Servs.--Commissioner of Labor) (2017 NY Slip Op 06129)





Matter of Ossorguine (Intellitec Sec. Servs.--Commissioner of Labor)


2017 NY Slip Op 06129


Decided on August 10, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 10, 2017

524154

[*1]In the Matter of the Claim of ANDREW M. OSSORGUINE, Appellant. INTELLITEC SECURITY SERVICES, Respondent. COMMISSIONER OF LABOR, Respondent.

Calendar Date: June 12, 2017

Before: Egan Jr., J.P., Rose, Clark, Aarons and Pritzker, JJ.


Andrew M. Ossorguine, Glen Cove, appellant pro se.
Hancock Estabrook, LLP, Syracuse (Lindsey H. Hazelton of counsel), for Intellitec Security Services, respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 18, 2016, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Decision affirmed. No opinion.
Egan Jr., J.P., Rose, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that the decision is affirmed, without costs.